329 S.W.3d 764 (2011)
Melvin E. ANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72069.
Missouri Court of Appeals, Western District.
January 25, 2011.
Gary E. Brotherton, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Saun Mackelprang, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART and THOMAS M. NEWTON, Judges.

ORDER
PER CURIAM.
Melvin Anderson appeals the denial of his Rule 29.15 motion, following his conviction *765 for second-degree murder and distribution of a controlled substance. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).